Name: 2012/544/EU, Euratom: Decision of the European Parliament of 10Ã May 2012 on discharge in respect of the implementation of the general budget of the European Union for the financial year 2010, Section I Ã¢  European Parliament
 Type: Decision
 Subject Matter: EU institutions and European civil service;  budget;  EU finance
 Date Published: 2012-10-17

 17.10.2012 EN Official Journal of the European Union L 286/1 DECISION OF THE EUROPEAN PARLIAMENT of 10 May 2012 on discharge in respect of the implementation of the general budget of the European Union for the financial year 2010, Section I  European Parliament (2012/544/EU, Euratom) THE EUROPEAN PARLIAMENT,  having regard to the general budget of the European Union for the financial year 2010 (1),  having regard to the annual accounts of the European Union for the financial year 2010 (COM(2011) 473  C7-0257/2011) (2),  having regard to the report on budgetary and financial management  Section I  European Parliament  Financial year 2010 (3),  having regard to the Internal Auditors annual report for the financial year 2010,  having regard to the Annual Report of the Court of Auditors on the implementation of the budget concerning the financial year 2010, together with the institutions replies (4),  having regard to the statement of assurance (5) as to the reliability of the accounts and the legality and regularity of the underlying transactions provided by the Court of Auditors for the financial year 2010 pursuant to Article 287 of the Treaty on the Functioning of the European Union,  having regard to Article 314(10) and Article 318 of the Treaty on the Functioning of the European Union, and Article 106a of the Euratom Treaty,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (6), and in particular Articles 145, 146 and 147 thereof,  having regard to Article 13 of the Internal Rules on the implementation of the European Parliaments budget (7),  having regard to Article 147(1) of the Financial Regulation, which requires each Union institution to take all appropriate steps to act on the observations accompanying the European Parliaments discharge decision,  having regard to its Resolution of 10 March 2009 on the guidelines for the 2010 budget procedure  Sections I, II, IV, V, VI, VII, VIII and IX (8),  having regard to its Resolution of 5 May 2009 on the estimates of revenue and expenditure of Parliament for the financial year 2010 (9),  having regard to Rules 77 and 80(3) of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control (A7-0120/2012), A. whereas the audit of the Court of Auditors stated that, as regards administrative expenditure in 2010, all the institutions satisfactorily operated the supervisory and control systems required by the Financial Regulation and 93 % of the 58 payments audited were free from material error, B. whereas the Secretary-General certified, on 16 June 2011, his reasonable assurance that Parliaments budget has been implemented in accordance with the principles of sound financial management and that the control framework put in place provides the necessary guarantees as to the legality and regularity of the underlying operations, 1. Grants its President discharge in respect of the implementation of the European Parliament budget for the financial year 2010; 2. Sets out its observations in the Resolution below; 3. Instructs its President to forward this Decision and the resolution that forms an integral part thereof to the Council, the Commission, the Court of Justice of the European Union, the Court of Auditors, the European Ombudsman and the European Data Protection Supervisor, and to arrange for their publication in the Official Journal of the European Union (L series). The President Martin SCHULZ The Secretary-General Klaus WELLE (1) OJ L 64, 12.3.2010. (2) OJ C 332, 14.11.2011, p. 1. (3) OJ C 167, 7.6.2011, p. 1. (4) OJ C 326, 10.11.2011, p. 1. (5) OJ C 332, 14.11.2011, p. 134. (6) OJ L 248, 16.9.2002, p. 1. (7) PE 349.540/Bur/ann/def. (8) OJ C 87 E, 1.4.2010, p. 327. (9) OJ C 212 E, 5.8.2010, p. 244.